11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                       JUDGMENT


William Patterson,                            * From the 91st District
                                                Court of Eastland County,
                                                Trial Court No. CV1041894.

Vs. No. 11-13-00281-CV                        * December 5, 2013

West Texas Royalties, Inc.,                    * Per Curiam Memorandum Opinion
                                                (Panel consists of Wright, C.J.,
                                                 Willson, J., and Bailey, J.)


     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against William Patterson.